DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 12/06/2021 is acknowledged.

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9 and 10 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Wohl et al. (US 2015/0344748).
In ¶ 24, 48, 54 and 56, Wohl et al. teach a composition made by combining an amino terminated perfluorinated alkyl ether polymer or oligomer compound comprising at least two amine moieties, an epoxy resin may have two or more epoxy groups (exemplified by bisphenol A), and nanoparticle filler in the range from about 5 to about 66 wt. % based on the total weight of the solution in solvent. (See ¶ 92 and 98)
	In ¶ 91, Wohl et al. teach that, in addition to the filler, the composition may contain anti-dripping agents such as lubricants.
	Claims 4-6 are met as they speak to the process, while the claimed product is taught by Wohl et al.  Nothing in the recited process distinguishes the product from that of Wohl et al.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wohl et al.	Although Wohl et al., above, do not disclosure examples of the lubricant, given that the amino terminated perfluorinated alkyl ether is used, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use the perfluorinated ether used to prepare it as their lubricant.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, for a perfluorinated polyether to serve as the lubricant in Wohl et al., motivated by a reasonable expectation of success.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE